IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

COUNTRY MUTUAL
INSURANCE COMPANY PLAINTIFF

Vv. No. 3:19-cv-278-DPM

SAMUEL JACKSON; JACKSON HOUSE

HOLDING LLC; MYLES OVERTON,

Individually and d/b/a Econo-Storage;

CECELIA OVERTON, Individually and

d/b/a Econo-Storage; DARRELL TILLMAN;

CHAD TILLMAN; DARRELL TILLMAN

LLC; DARRELL TILLMAN & SONS LLC;

SAM TILLMAN FARMS LLC;

and JOHN DOES 1-3 DEFENDANTS

JUDGMENT

The complaint is dismissed without prejudice.

Twrnob oll Hf.
D.P. Marshall Jr.
United States District Judge

15 fouvany 200
V 7

 
